Baebett, J.:
I concur with Mr. J ustice Beady, excepit as to tbe intimation that a second order should only be granted upon notice. In my judgment, a second application may be exparbe. Further, in a case like the present, where much time has elapsed since the original examination, and the application is made by a receiver in the performance of his duty, a second order should bo granted and upheld upon very slight evidence of a change in the defendant’s position, or other facts calling for the exercise of discretion. T agree to the affirmance of this order, because the previous proceedings were entirely ignored, and nothing whatever was stated to justify fresh proceedings. •
Davis, P. J., concurred.
Order affirmed, with $10 costs aud disbursements.